Citation Nr: 1410031	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-17 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right and left hip disorder, including as due to service-connected knee disabilities.

2.  Entitlement to service connection for a right and left ankle disorder, including as due to service-connected knee disabilities.

3.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the right knee.

4.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the left knee.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active service from September 1985 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri.  Jurisdiction of the Veteran's case is currently with the RO in Cleveland, Ohio.

In June 2012, the Veteran testified at a video conference hearing over which the undersigned presided.  A transcript of that hearing has been associated with his claims file.
 
With respect to the TDIU issue on appeal, the Board observes that, in an unappealed June 2010 rating decision, the RO denied entitlement to a TDIU.  However, during the subsequent course of the rating appeal for the knee disabilities, the Veteran has alleged unemployability due to these disorders.  See e.g., June 2012 Board hearing transcript at page 18.  See 38 C.F.R. § 3.156(b) 2013); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial rating for a disability).  See also Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  As such, entitlement to TDIU is also on appeal in the present case. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran seeks service connection for right and left hip and ankle disorders, including as due to service-connected right and left knee disabilities.  Service connection for patellofemoral syndrome of the left and right knees was granted by the RO in an April 1994 rating decision and currently assigned 10 percent disability ratings.

During his June 2010 Board hearing, the Veteran contended that he had right and left hip and ankle problems caused by an altered gait due to his service-connected knee disabilities.  See Board hearing transcript at page 11.  He stated that Dr. R., a chiropractor, indicated that the knee disabilities caused his hip and ankle problems, and knee swelling.  Id. at 13.

According to a February 2009 signed statement from D.J.R., D.C., the Veteran was seen for over 15 years, for reported pain in his neck, low back, hips, ankles, and knees.  Records regarding the Veteran's treatment by Dr. D.R. should be obtained.

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2013).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995)  

In May 2008, a VA examiner found no right and left hip or ankle pathology.

However, given that nearly six years have passed since the Veteran was last examined by VA for his claimed disabilities, the Board believes that he should be afforded a VA examination performed by a physician with expertise to determine the nature and etiology of any hip or ankle disorder found to be present.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Further, during his hearing, the Veteran testified that his service-connected knee disabilities worsened since he was last examined by VA with increased swelling, instability, and giving way.  See Board hearing transcript at page 11.  

As it appears that the Veteran's left and right knee disabilities may have increased in severity since his most recent VA examination in June 2010, VA is required to afford him a contemporaneous VA examination to assess the current severity of his right left knee disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board must remand this claim.
Moreover, as noted above, the record also reflects that, in an unappealed June 2010 rating decision, the RO denied the Veteran's claim for a TDIU.  However, during his June 2012 Board hearing, the Veteran reported that he could not work because of his knee disabilities.  Thus, the Veteran's statements may be construed as a new claim for a TDIU.  A claim for a TDIU is part of an increased disability rating claim when such claim is raised by the record.  See Rice, 22 Vet. App. at 447.

In adjudicating claims for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); but see Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. Oct. 29, 2013) (VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities).  There is no such opinion currently of record; hence an examination and opinion are required. 

The Veteran does not currently meet the percentage requirements for a TDIU as outlined in 38 C.F.R. § 4.16(a) (2013).  VA policy is, however, to grant a TDIU in all cases in which service connected disabilities prevent the Veteran from engaging in gainful employment.  38 C.F.R. § 4.16(b) (2013).  The Board is precluded from granting a TDIU in the first instance if the Veteran does not meet the TDIU percentage requirements.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, the Board is required to remand the claim so that it can be referred to the Director of VA's Compensation and Pension Service for adjudication under 38 C.F.R. § 4.16(b). Id.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities, to include from the VA medical center in Cincinnati, Ohio, and the Clermont Community Based Outpatient Clinic, dated since August 2009, should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  

The RO/AMC shall specifically obtain all medical records regarding the Veteran's treatment by Daniel J. Reilly, D.C., 1139 Main Street, Milford, OH 45150.

The RO/AMC shall obtain all medical records regarding the Veteran's treatment at the VA medical center in Cincinnati, and at the Clermont Community Based Outpatient Clinic, dated since August 2009, and from any additional VA and non-VA medical provider identified by him.

If any records cannot be obtained after reasonable efforts have been made, a formal determination shall be issued indicating that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159(e) (2012). 

2.  The RO/AMC shall provide the Veteran with a requisite duty to assist notice regarding entitlement to TDIU, and ask him to complete a formal application for that benefit, reporting his education and occupational experience.

3.  The RO/AMC shall then schedule the Veteran for a VA orthopedic examination performed by a physician with expertise to determine the etiology of any diagnosed right and left hip and ankle disorders found to be present and the current severity and all manifestations of the service-connected knee disabilities.  The claims file must be made available to the examiner prior to examination.  All indicated tests and studies should be performed, and all clinical findings reported in detail.

Right and Left Hip and Ankle Disorders

(a)  The examiner shall determine if the Veteran has a diagnosed right and left hip or ankle disorder.

(b)  If so, the examiner shall indicate whether it is at least as likely as not that any diagnosed right and left hip or ankle disorder had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

(c)  The examiner shall also opine as to whether it is at least as likely as not that that any diagnosed right and left hip or ankle disorder was caused (in whole or in part) by a service-connected disability, to specifically include the service-connected left and right knee patellofemoral syndrome disability.

(d)  The examiner shall also opine as to whether it is at least as likely as not that that any diagnosed right and left hip or ankle disorder is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include the service-connected left and right knee patellofemoral syndrome disability.

If a current right and left hip or ankle disorder is aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a right and left hip or ankle disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.
Left and Right Knee Disabilities

(a)  The examiner shall conduct range of motion studies of the left and right knees. 

(b)  The examiner shall determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; incoordination; or flare-ups.  These determinations must be expressed in terms of the degree of additional range of motion loss due to such factors. 

(c)  The examiner shall specify whether the Veteran has any instability or subluxation in the left or right knee and, if so, the severity thereof (e.g., slight, moderate or severe), and whether there are episodes of locking. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disabilities, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

4.  The RO/AMC shall then schedule the Veteran for a VA examination to ascertain whether his service-connected disabilities, either alone or together, prevent him from securing substantially gainful employment.  The relevant evidence in the claims file and Virtual VA electronic file should be made available to and reviewed by the examiner.  All indicated tests should be performed and all findings should be reported.

Following examination of the Veteran, the examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, to specifically include right and left knee patellofemoral syndrome, prevent him from obtaining and keeping employment for which his education and occupational experience would otherwise qualify him. 

The examiner is advised that the Veteran is competent to report his symptoms and history.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5.  If the Veteran's combined service connected disability rating does not meet the requirements of 38 C.F.R. § 4.16(a), the claim for a TDIU should be referred to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b).

6.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

7.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

